Exhibit 10.2

Notice of Deferred Stock Unit Grant

     
Participant:
  [     ]
 
   
Company:
  Golfsmith International Holdings, Inc.
 
   
Notice:
  You have been granted the following Deferred Stock Unit in accordance with the
terms of the Plan and
the Deferred Stock Unit Award Agreement attached hereto.
 
   
Type of Award:
  Other Stock-Based Award in the form of a Deferred Stock Unit
 
   
Plan:
  Golfsmith International Holdings, Inc. 2006 Incentive Compensation Plan
 
   
Grant:
  Date of Grant:  [     ]
Number of Shares Underlying Deferred Stock Unit:  [     ]
 
   
Exercisability:
  Your Deferred Stock Unit is immediately fully vested and nonforfeitable.
 
   
Rejection:
  If you do not want to accept your Deferred Stock Unit, please return this
Agreement, executed by you on
the last page of this Agreement, at any time within ninety (90) days after the
Date of Grant to
Golfsmith International Holdings, Inc. 11000 N. IH-35, Austin, TX 78753. Do not
return a signed copy of
this Agreement if you accept your Deferred Stock Unit. If you do not return a
signed copy of this
Agreement within ninety (90) days after the Date of Grant, you will have
accepted your Deferred Stock
Unit and agreed to the terms and conditions set forth in this Agreement and the
terms and conditions of
the Plan.
 
   

